                 IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JOE HAND PROMOTIONS, INC.

                       Plaintiff,
                                                            CIVIL ACTION
       v.                                                   NO. 18-02318

LESTER HOWELL, et al.,

                       Defendants.


                                       ORDER

      AND NOW, this 24th day of April, 2019, upon consideration of Plaintiff’s Motion

for Default Judgment, (ECF No. 10), it is ORDERED that:

       1.    Plaintiff’s Motion against Lester and Shamah Howell d/b/a Bottoms Up

       215 is GRANTED.

       2.    Plaintiff’s Motion seeking to hold Lester and Shamah Howell vicariously

       liable is DENIED.

       3.    Judgment is entered in favor of Plaintiff and against Lester and Shamah

       Howell d/b/a Bottoms Up 215 in the amount of $5,200 in actual or statutory

       damages, $5,200 in enhanced damages, and $898.09 in filing and service costs,

       for a total of $11,298.09.

       4.    Plaintiff may file an application for reasonable attorneys’ fees pursuant to

       47 U.S.C. § 553(c)(2)(C) on or before May 8, 2019.


                                               BY THE COURT:


                                               /s/ Gerald J. Pappert
                                               GERALD J. PAPPERT, J.
